Citation Nr: 0709285	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  03-31 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a higher initial rating for degenerative 
joint disease and degenerative disc disease of the thoracic 
spine, currently evaluated as 10 percent disabling.

2.  Entitlement to a higher initial rating for migraine 
headaches, evaluated as 10 percent disabling prior to 
December 19, 2003, and 30 percent disabling beginning 
December 19, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel

INTRODUCTION

The veteran served on active duty from August 1983 to June 
1987.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.   

In June 2004, the Board remanded this case for further 
evidentiary development.  The case has now been returned to 
the Board for further appellate consideration.   

In a July 2005 statement, the veteran requested service 
connection for bilateral hip and leg disorders as secondary 
to his service-connected thoracic spine disability.  Those 
matters are referred to the RO for appropriate action.  


REMAND

The Board notes that in the June 2004 Remand, the Board 
directed the RO or the Appeals Management Center (AMC) to 
afford the veteran a VA examination and to instruct the 
examiner to assess the severity of the veteran's disc disease 
of the thoracic spine.  Although the veteran was afforded a 
VA examination in July 2004, the report of this examination, 
to include the addendum to the report, is not adequate for 
adjudication purposes because it does not address all of the 
relevant criteria for rating back disorders.  No range of 
motion findings were reported for the thoracic spine, and the 
report does not address all pertinent disability factors set 
forth in 38 C.F.R. §§ 4.40, 4.45 (2006).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, a significant amount of VA treatment records 
addressing the veteran's back disability have been associated 
with the claims file since the last issuance of a 
supplemental statement of the case in May 2005.  The "duty 
to assist" requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must include consideration of the records of prior medical 
examinations and treatment in order to assure a fully 
informed decision. Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).

In a May 2005 rating decision, the AMC increased the 
veteran's disability rating for his migraine headaches from 
10 percent to 30 percent disabling.  Thereafter, in a July 
2005 statement, the veteran reported that his sick leave 
reports (copies of which were included) reflected the impact 
his migraine headaches had had on his employment.  In light 
of the foregoing, the Board is of the opinion that a new 
examination would be probative in ascertaining the current 
level of severity of the veteran's migraine headaches.  

Accordingly, this case is REMANDED to the RO or the AMC for 
the following actions:

1.  The RO or the AMC should obtain a 
copy of any pertinent VA outpatient 
records for the period since November 
2006.

2.  Then, the RO or the AMC should 
arrange for the veteran to be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
thoracic spine disability.  The claims 
folder must be made available to and 
reviewed by the examiner.  All indicated 
studies, including X-rays and range of 
motion studies in degrees, should be 
performed.  In reporting the results of 
range of motion testing, the examiner 
should identify any objective evidence of 
pain and to the extent possible, the 
examiner should assess the degree of 
severity of any pain.

The extent of any incoordination, 
weakened movement and excess fatigability 
on use should also be described by the 
examiner.  If feasible, the examiner 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination in 
terms of the degree of additional range 
of motion loss of the thoracic spine.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.

The examiner should determine if 
intervertebral disc syndrome of the 
thoracic spine is present and if so, 
identify all evidence of the syndrome and 
all functional impairment due to it, to 
include reflex changes, characteristic 
pain, motor impairment, sensory 
impairment and muscle spasm.  If muscle 
spasm or guarding is present, the 
examiner should state whether it is 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal 
kyphosis.  The examiner should provide an 
opinion concerning the degree of severity 
of any intervertebral disc syndrome,  In 
addition, the examiner should assess the 
frequency and duration of any episodes of 
acute signs and symptoms of 
intervertebral disc syndrome that require 
bed rest prescribed by a physician and 
treatment by a physician.

The examiner, to the extent possible, 
should separate any symptomatology 
associated with the service-connected 
thoracic spine disability from any 
congenital spinal disorder found on 
examination.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected thoracic spine 
disability on the veteran's ability to 
work.

3.  The RO or AMC should make 
arrangements for the veteran to be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the current degree of severity of the 
veteran's service-connected migraine 
headaches.  The claims folder must be 
made available to and reviewed by the 
examiner.  Any indicated tests should be 
conducted.  A complete history pertaining 
to the veteran's headaches should be 
elicited.

Specifically, the examiner should 
determine whether the veteran has 
completely prostrating headaches, and if 
so, the length and frequency of such 
episodes.  The examiner should also 
provide an opinion concerning the impact 
of the migraine headaches on the 
veteran's ability to work.

The examination findings, along with the 
complete rationale for all opinions 
expressed, should be clearly set forth in 
the examination report.

4.  Thereafter, the RO or the AMC should 
review the claims folder and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  The RO or the AMC should also 
undertake any other indicated 
development.

6.  Then, the RO or the AMC should 
readjudicate the issues on appeal based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

							(CONTINUED ON NEXT PAGE)




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

